 Case 2:20-cv-00382-JAW Document 5 Filed 10/20/20 Page 1 of 2                      PageID #: 24




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MAINE


SIERRA CLUB,
                                                      NOTICE OF INTERESTED PARTIES
       Plaintiff,

  v.

UNITED STATES DEPARTMENT OF
ENERGY, an agency of the United States of             Civil Action No.: 2:20-cv-00382-JAW
America,

       Defendant.


           Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Local Rule 7.1,

 Plaintiff Sierra Club states that it has no parent companies and there are no publicly held

 companies that have a 10 percent or greater ownership interest in Sierra Club.



          DATED this 20th day of October, 2020.

                                               Respectfully submitted,

                                               /s/ Kevin Cassidy

                                               Kevin Cassidy, MA Bar # 681301
                                               (pro hac vice)
                                               Earthrise Law Center
                                               P.O. Box 445
                                               Norwell, MA 02061
                                               Tel: 781-659-1696
                                               Email: cassidy@lclark.edu

                                               Susan Ely, Maine Bar # 005087
                                               Natural Resources Council of Maine
                                               3 Wade Street
                                               Augusta, ME 04330
                                               Tel: 207-430-0175



NOTICE OF INTERESTED PARTIES                      1
 Case 2:20-cv-00382-JAW Document 5 Filed 10/20/20 Page 2 of 2   PageID #: 25




                                  Email: sely@nrcm.org

                                  Plaintiff’s Attorneys




NOTICE OF INTERESTED PARTIES         2
